      Case 2:13-cr-02068-SMJ     ECF No. 199    filed 10/23/20   PageID.1430 Page 1 of 9
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON




1                                                                   Oct 23, 2020
                                                                        SEAN F. MCAVOY, CLERK


2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 2:13-cr-02068-SMJ-1
5
                               Plaintiff,        ORDER DENYING MOTION FOR
6                                                COMPASSIONATE RELEASE
                  v.
7
     JOSE TREVINO GALLEGOS (01),
8
                               Defendant.
9

10         Before the Court, without oral argument, is Defendant Jose Trevino

11   Gallegos’s Motion to Reduce Sentence, ECF No. 189. The Government opposes

12   compassionate release, and in the alternative requests that the Court impose a period

13   of home confinement. ECF No. 193. The Court has reviewed the record in this

14   matter, is fully informed, and denies the motion.

15                                    BACKGROUND

16         In April 2014, Judge Fred Van Sickle sentenced Defendant to 210 months’

17   incarceration after Defendant pleaded guilty to Possession with Intent to Distribute

18   a Controlled Substance under 21 U.S.C. § 841(a)(1). ECF No. 150. Over two weeks

19   in Spring 2013, Defendant had sold at least 214 grams of methamphetamine and

20   214 grams of heroin and possessed multiple firearms for “protection.” ECF No. 119




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 1
         Case 2:13-cr-02068-SMJ   ECF No. 199   filed 10/23/20   PageID.1431 Page 2 of 9




1    at 4. In 2017, this Court reduced Defendant’s sentence to 168 months, noting that

2    “Defendant’s argument that § 851 enhancements are sometimes used to gain

3    leverage on defendants in plea negotiations is well taken.”1 ECF No. 182 at 3. The

4    Order also recognized that Defendant “is taking advantage of opportunities afforded

5    to him while in prison.” ECF No. 182 at 4.

6            Defendant is housed in Lompoc USP detention facility in Santa Barbara

7    County, California. BOP Inmate Locator, BOP (last accessed Oct. 19, 2020),

8    https://www.bop.gov/inmateloc/. Defendant now seeks compassionate release

9    because his health conditions put him at a high risk of contracting coronavirus and,

10   if he does contract the virus, at a high risk of hospitalization and death from the

11   disease. ECF No. 189. Defendant suffers from hypertension, hepatitis C, obesity,2

12   hyperlipidemia, spondylosis, radiculopathy, and prostate as well as urinary tract

13   issues. ECF No. 188-7.

14           At FCC Lompoc, over 1,000 inmates have tested positive for COVID-19, and

15   at least four have died. DOJ OIG Releases Reports of Remote Inspections of FCC

16   Lompoc and FCC Tucson Examining the Institutions’ Responses to the Coronavirus

17
     1
       The United States had filed a double § 851 notice against Defendant, which
18   increased the penalties for his charged offenses from a 10-year mandatory minimum
     to mandatory life. ECF No. 67.
19   2
       Defendant has a BMI of 30.71. ECF No 188-4 at 1. The threshold for clinical
     obesity rests at a BMI of 30. See People with Certain Medical Conditions, CDC
20   (last accessed Oct. 19, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-
     extra-precautions/people-with-medical-conditions.html#obesity.


     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 2
      Case 2:13-cr-02068-SMJ     ECF No. 199    filed 10/23/20   PageID.1432 Page 3 of 9




1    Pandemic, U.S. Dep’t of Justice, Office of the Inspector General (last accessed Oct.

2    19,      2020),        https://oig.justice.gov/news/doj-oig-releases-reports-remote-

3    inspections-fcc-lompoc-and-fcc-tucson-examining-institutions. But BOP currently

4    lists no active inmate cases at Lompoc, and Defendant has twice tested negative for

5    the   virus.   COVID-19      Cases,   BOP     (last   accessed   Oct.    19,   2020),

6    https://www.bop.gov/coronavirus/; ECF No. 193 at 21.

7                                  LEGAL STANDARD

8          The Court’s authority to amend a criminal defendant’s sentence of

9    incarceration, once it has been imposed, is narrow. See 18 U.S.C. § 3582(c) (“The

10   court may not modify a term of imprisonment once it has been imposed except that

11   . . .”). The statutory mechanism under which Defendant seeks early release permits

12   a sentence reduction if the Court finds “extraordinary and compelling reasons

13   warrant” such relief. Id. § 3582(c)(1)(A)(i). The Court must also consider the

14   sentencing factors provided in 18 U.S.C § 3553(a). 18 U.S.C. § 3582(c)(1)(A). But

15   that provision is only available “upon motion of the Director of the Bureau of

16   Prisons, or upon motion of the defendant after the defendant has fully exhausted all

17   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

18   on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

19   by the warden of the defendant’s facility, whichever is earlier.” Id. § 3582(c)(1)(A).

20



     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 3
      Case 2:13-cr-02068-SMJ    ECF No. 199    filed 10/23/20   PageID.1433 Page 4 of 9




1                                      DISCUSSION

2    A.    Defendant has satisfied the administrative exhaustion requirement

3          Having reviewed the materials Defendant submitted with his motion for early

4    release, the Court concludes he has satisfied the requirement of administrative

5    exhaustion set out in 18 U.S.C. § 3582(c)(1)(A)(i). Specifically, it appears

6    Defendant sought relief from the warden of his facility on July 31, 2020. ECF No.

7    188-2 at 1. Defendant did not receive a response. More than thirty days have elapsed

8    since the receipt of Defendant’s request to the warden. As a result, the Court is

9    satisfied Defendant has met the administrative exhaustion requirement. See 18

10   U.S.C. § 3582(c)(1)(A)(i). The Government does not dispute that Defendant has

11   exhausted his administrative remedies. ECF No. 193 at 4.

12   B.    Defendant has not demonstrated extraordinary and compelling reasons
           warranting release
13

14         Turning to the merits of Defendant’s request, the Court finds he has failed to

15   establish “extraordinary and compelling reasons” warranting a reduction in his

16   sentence to time served. Although Defendant has pointed to many potential issues

17   with the way the BOP is trying to mitigate the spread of COVID-19 in its facilities,

18   the Court cannot find that Defendant suffers from any “extraordinary” medical

19   conditions as required by 18 U.S.C. § 3582(c)(1)(A)(i).

20



     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 4
      Case 2:13-cr-02068-SMJ        ECF No. 199     filed 10/23/20   PageID.1434 Page 5 of 9




1            Further, the crime of conviction is a serious drug offense. Despite

2    Defendant’s efforts toward rehabilitation, the Court cannot find that the sentencing

3    factors weigh in favor of his early release.

4            1. The pandemic represents a serious, but not extraordinary, risk to
                Defendant
5

6            In support of his motion for compassionate release, Defendant asserts that he

7    suffers from hypertension, hepatitis-C (liver disease), obesity (BMI of 30.71),

8    hyperlipidemia, spondylosis, radiculopathy, and prostate as well as urinary tract

9    issues. ECF No. 188-7. The CDC reports that people with obesity face an increased

10   risk of suffering from severe illness if they contract COVID-19. People with Certain

11   Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-

12   extra-precautions/people-with-medical-conditions.html (last accessed Oct. 19,

13   2020) (people with hypertension might be at an increased risk). As research on

14   COVID-19 continues, it remains unclear whether individuals with hepatitis are at

15   an increased risk; however, individuals who have suffered liver damages due to

16   hepatitis may be at a higher risk of severe complications. See What to Know About

17   Liver      Disease       and       COVID-19,          CDC        (May      5,    2020),

18   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/liver-

19   disease.html.

20           FCC Lompoc, where the Defendant is housed, reportedly has no active




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 5
      Case 2:13-cr-02068-SMJ    ECF No. 199    filed 10/23/20   PageID.1435 Page 6 of 9




1    inmate cases of COVID-19 and seven active staff cases. COVID-19 Cases, BOP,

2    https://www.bop.gov/coronavirus (last accessed Oct. 23, 2020). Despite these

3    comparatively low positive numbers, COVID-19 has a foothold in the BOP

4    nationwide—and to be sure, Lompoc has not remained immune. Id. Defendant is

5    rightly concerned about the inability to adequately practice social distancing and

6    take other preventative measures. See ECF No. 188-18 at 1.

7          Despite BOP’s struggles to control the spread of COVID-19 in its facilities

8    and Defendant’s medical conditions, Defendant fails to articulate any

9    “extraordinary” diagnoses that warrant early release. Defendant remains able to

10   adequately manage his health conditions while incarcerated. Defendant’s situation

11   falls short of the “extraordinary and compelling” standard required under 18 U.S.C.

12   § 3582(c).

13         2.     Defendant still poses a danger to the public

14         Defendant has served about 77 months (about seven years) of his 168-month

15   sentence. His expected release date is March 17, 2025. BOP Inmate Locator, BOP

16   (last accessed Oct. 19, 2020), https://www.bop.gov/inmateloc/. ECF No. 193 at 18.

17   In his presentence investigation report, Defendant had fallen into criminal history

18   category III. ECF No. 136 at 28.

19         While Defendant has made admirable use of his incarceration, that does not

20   erase the serious nature of the underlying crime. Defendant possessed numerous




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 6
      Case 2:13-cr-02068-SMJ      ECF No. 199    filed 10/23/20   PageID.1436 Page 7 of 9




1    firearms and dealt in high quantities of drugs. ECF No. 136; ECF No. 193 at 24

2    (Defendant stated he purchased heroin by the kilogram and methamphetamine by

3    the pound).

4            And Defendant’s criminal history, although driven in part by his substance

5    abuse, is lengthy. Defendant’s prior convictions include a hit-and-run (1990),

6    attempt to deliver marijuana (1991), a DUI (1991), delivering methamphetamine

7    (1993), an “Escape” charge for failing to check in with DOC during supervised

8    release (1995), possessing stolen property and burglary (1996), third degree theft

9    (1996), failing to check in with DOC (1996), driving without a license (1999),

10   possessing cocaine (2002), and possessing drug paraphernalia (2011). ECF No. 136

11   at 13–19. Defendant has spent most of his adult life either committing crimes or

12   incarcerated.

13      3.      The 3553-factors do not favor release

14           Along with the kinds of sentences available and the sentencing range

15   established by the guidelines, § 3553(a) also instructs the Court to consider:

16           (2) the need for the sentence imposed--
                    (A) to reflect the seriousness of the offense, to promote respect
17                  for the law, and to provide just punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;
18                  (C) to protect the public from further crimes of the defendant;
                    and
19                  (D) to provide the defendant with needed educational or
                    vocational training, medical care, or other correctional treatment
20                  in the most effective manner.




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 7
      Case 2:13-cr-02068-SMJ     ECF No. 199    filed 10/23/20   PageID.1437 Page 8 of 9




1          18 U.S.C. § 3553(a)(2).

2          This Court has already reduced Defendant’s sentence once. In doing so, it

3    concluded that 168 months reflected the seriousness of Defendant’s crime while

4    balancing mitigating factors such as his substance abuse. Despite the increased risk

5    posed by the pandemic, the Court concludes that Defendant’s already-reduced

6    sentence reflects the concerning nature and circumstances of the offense,

7    Defendant’s lengthy criminal history, and avoids unwarranted sentencing

8    disparities. Defendant’s punishment is just and will protect the public.

9                                     CONCLUSION

10         Ultimately, the Court finds that Defendant has not established sufficient

11   “extraordinary and compelling reasons” to justify his release, nor has he

12   demonstrated that the sentencing criteria favor a reduction in sentence. Although

13   Defendant is surely at risk of contracting COVID-19 while incarcerated, he did not

14   sufficiently demonstrate any “extraordinary” reasons favoring his early release. The

15   Court has already reduced Defendant’s once, and the Court finds that any further

16   reduction would not reflect the serious nature of his crime of conviction nor afford

17   adequate deterrence from future criminal conduct. Defendant’s motion is denied.

18   //

19   //

20   //




     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 8
      Case 2:13-cr-02068-SMJ    ECF No. 199    filed 10/23/20   PageID.1438 Page 9 of 9




1          Accordingly, IT IS HEREBY ORDERED:

2                 Defendant’s Motion to Reduce Sentence, ECF No. 189, is DENIED.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel, the U.S. Probation Office, and the Bureau of Prisons.

5          DATED this 23rd day of October 2020.

6
                        _________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DENYING MOTION FOR COMPASSIONATE RELEASE – 9
